ON MOTION FOR REHEARING
PER CURIAM.
Appellant, Mark Hamilton, has filed a motion for rehearing. We grant the motion, withdraw the previous opinion, and substitute the following in its place.
Hamilton contends in his motion that pursuant to Whistler’s Park, Inc. v. Florida Insurance Guaranty Ass’n, 90 So.3d 841 (Fla. 5th DCA 2012), review granted, 123 So.3d 557 (Fla.2013), we should reverse the order under review and remand this ease to the trial court for further proceedings to determine whether the Ap-pellee, State Farm Florida Insurance Company, was prejudiced by Hamilton’s alleged breach of the pertinent policy provisions. Specifically, Hamilton contends that remand is appropriate because “the facts in this case presented at least a disputed issue as to whether State Farm was prejudiced by an alleged failure to comply.” In the alternative, Hamilton contends that we withdraw our prior opinion and wait until the Florida Supreme Court renders its opinion in Whistler’s Park. Upon further review, we conclude that because we are bound by Whistler’s Park, further proceedings in the trial court to determine whether State Farm was prejudiced by the alleged breach are appropriate. Therefore, we reverse the order under review and remand this case for further proceedings consistent with this opinion.
REVERSED and REMANDED.
SAWAYA and COHEN, JJ., concur.
BERGER, J., dissents, with opinion.